


Exhibit 10.50

 

Pursuant to 17 C.F.R §240.24b-2, confidential information (indicated as [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

3RD AMENDMENT TO AMENDED AND RESTATED DISTRIBUTION AGREEMENT

(Remodulin®)

 

THIS 3RD AMENDMENT TO AMENDED AND RESTATED DISTRIBUTION AGREEMENT (this “Third
Amendment”) is made and effective this 27th Day of December, 2016 (the “Third
Amendment Effective Date”), by and among Accredo Health Group, Inc., a Delaware
corporation having offices at 6272 Lee Vista Boulevard, Orlando FL, 32822,
(“Accredo”), United Therapeutics Corporation, a Delaware corporation, having
offices at 1040 Spring Street, Silver Spring, Maryland (“UT”), and Priority
Healthcare Distribution, Inc., doing business as CuraScript SD Specialty
Distribution, a Florida corporation with offices at 255 Technology Park, Lake
Mary, Florida, 32746 (“SD”). SD and Accredo are collectively referred to herein
as the “Distributor”.

 

WHEREAS, UT and Accredo are parties to that certain Amended and Restated
Distribution Agreement dated February 21, 2011, as amended (the “Agreement”),
which relates to the distribution of Remodulin® (treprostinil) Injection (“UT
Product”);

 

WHEREAS, the Parties wish to amend the Agreement as provided herein;

 

WHEREAS, pursuant to Section 18.4 of the Agreement, the Agreement may be amended
by the parties by a written instrument signed by a duly authorized
representative of each of the Parties; and

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.

 

NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

 

1.0                  Attachment A will be deleted in its entirety and replaced
with the revised Attachment A, attached hereto..

 

(SIGNATURE PAGE TO FOLLOW)

 

1

--------------------------------------------------------------------------------


 

Pursuant to 17 C.F.R §240.24b-2, confidential information (indicated as [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed as of the Third Amendment Effective Date set forth above by their duly
authorized representatives.

 

ACCREDO HEALTH GROUP, INC.

 

UNITED THERAPEUTICS CORPORATION

 

 

 

By:

/s/ Bill Martin

 

By:

/s/ Kevin T. Gray

 

 

 

 

 

Name:

Bill Martin

 

Name:

Kevin T. Gray

 

 

 

 

 

Title:

VP

 

Title:

SVP, Strategic Operations

 

 

 

 

 

Date:

1/3/17

 

Date:

1/5/2017

 

 

 

 

 

 

PRIORITY HEALTHCARE DISTRIBUTION, INC.

 

 

 

 

 

By:

/s/ Gayle C. Johnston

 

 

 

 

 

 

Name:

Gayle C. Johnston

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

Date:

12.30.16

 

 

 

2

--------------------------------------------------------------------------------


 

Pursuant to 17 C.F.R §240.24b-2, confidential information (indicated as [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

Attachment A

 

Prices

 

UT Product

 

UT Product Name

 

NDC

 

Strength

 

Price

 

Remodulin 1mg

 

66302-0101-01

 

1mg/20ml

 

$

[***]

 

Remodulin 2.5mg

 

66302-0102-01

 

2.5mg/20ml

 

$

[***]

 

Remodulin 5 mg

 

66302-0105-01

 

5mg/20ml

 

$

[***]

 

Remodulin 10 mg

 

66302-0110-01

 

10mg/20ml

 

$

[***]

 

Remodulin Diluent

 

(NDC 66302-150-50).

 

50 mL vial, carton of 1

 

$

[***]

 

 

UT shall notify the DISTRIBUTOR in writing of any change (and the amount of the
change) in the Price of any respective UT Product during the term of this
Agreement in the same time and manner as it notifies other similarly situated
distributors.

 

UT shall provide DISTRIBUTOR with a current list of Remodulin prices to
Discounted Entities, including FSS prices, Federal Ceiling Prices, and prices to
section 340B entities, and shall promptly notify Distributor of any and all
changes in such prices as well as the effective dates of such changes.

 

3

--------------------------------------------------------------------------------
